Citation Nr: 0921303	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-38 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected 
disabilities of the right knee, left knee, and left hip. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

By way of background, the Board notes that the Veteran 
originally filed his claims of entitlement to increased 
ratings for his bilateral knee disabilities in November 2002 
and such were denied in a January 2003 rating decision.  The 
Board observes that the Veteran submitted another claim in 
January 2003 for increased ratings; however, such was 
received at the RO prior to the issuance of the January 2003 
rating decision and another rating decision was issued in 
March 2003.  Additionally, his initial claim of entitlement 
to service connection for a right hip disorder was received 
in January 2003 and denied in the March 2003 rating decision.  

Relevant to all claims, after additional evidence was 
submitted, the RO again denied his claims in the January 2004 
rating decision, which the Veteran subsequently appealed.  
The Board observes that, in the January 2004 rating decision, 
the RO determined that the Veteran had submitted his claims 
in September 2003; however, upon a review of all documents in 
the claims file, there were no claims received in September 
2003.  Rather, in September 2003, the Veteran indicated that 
he had a claim pending for right hip and knee disorders and 
submitted additional records.  Therefore, the Board finds 
that the Veteran's increased rating and service connection 
claims were pending since November 2002 and January 2003, 
respectively, until they were ultimately denied in the 
January 2004 rating decision.  As such, relevant to the issue 
of entitlement to service connection for a right hip 
disorder, which the January 2004 rating decision 
characterized as a claim to reopen, the Board finds that the 
March 2003 rating decision was not final.  Therefore, new and 
material evidence is not required to reopen the Veteran's 
claim of entitlement to service connection for a right hip 
disorder.  As such, the Board has characterized this issue as 
shown on the first page of this decision. 


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by X-ray 
evidence of degenerative arthritic changes; flexion limited 
to no more than 90 degrees; extension to zero degrees with 
pain beginning at -5 degrees; and painful movement, guarding, 
tenderness, crepitation, fatigue, weakness, and lack of 
endurance.  

2.  Instability of the right knee is manifested by subjective 
complaints of giving way and buckling with objective evidence 
of anterior cruciate ligament insufficiency, resulting in no 
more than slight subluxation.

3.  The Veteran's right knee disability is not manifested by 
ankylosis; dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint; 
symptomatic removal of semilunar cartilage resulting in 
additional disability; impairment of the tibia or fibula; or 
genu recurvatum.

4.  Arthritis of the left knee is manifested by X-ray 
evidence of degenerative arthritic changes, range of motion 
from zero to 95 degrees, and subjective complaints of giving 
way, pain, stiffness, weakness, decreased speed of joint 
motion, redness, and tenderness, without evidence of 
instability or subluxation, ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum. 

5.  The competent and probative evidence fails to demonstrate 
that the Veteran's right hip disorder was caused or 
aggravated by his service-connected disabilities of the right 
knee, left knee, and left hip.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5257 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  

4.  A right hip disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claims, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

Relevant to all claims decided herein, February 2003 and 
September 2003 letters, sent prior to the initial unfavorable 
AOJ decision issued in January 2004, advised the Veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Additionally, the February 2003 letter informed the 
Veteran of the evidence and information necessary to 
substantiate his secondary service connection claim.  

Additional letters relevant to the Veteran's right knee and 
right hip claims were sent after the issuance of the initial 
decision in February 2004, December 2005, March 2006, and 
July 2007.  Such letters further advised the Veteran of his 
and VA's respective responsibilities for obtaining evidence 
as well as the evidence and information necessary to 
substantiate his secondary service connection claim.  The 
March 2006 and July 2007 letters also informed him of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to the evidence and information necessary to 
substantiate the Veteran's claims for an increased ratings 
for his bilateral knee disabilities, he was sent a letter in 
December 2008 that complied with the requirements articulated 
in Vazquez-Flores, supra, to include providing him with the 
Diagnostic Codes under which his knee disabilities are 
evaluated.   

While the February 2004, December 2005, March 2006, July 
2007, and December 2008 letters were issued after the initial 
rating decision in January 2004, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the February 2004, December 2005, March 
2006, July 2007, and December 2008 VCAA letters were issued, 
the Veteran's claims were readjudicated in the October 2004 
statement of the case and the December 2008 and January 2009 
supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, based on 
the foregoing, the Board finds that VA has satisfied its duty 
to notify the Veteran. 

Relevant to the duty to assist, service treatment records, VA 
treatment records, and private medical records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  Additionally, the Veteran was provided with 
VA examinations in May 2002, November 2003, March 2006, 
February 2007, November 2007, and December 2008 in order to 
adjudicate his pending claims.  The Veteran has not argued 
that the examinations are inadequate for rating purposes or 
are deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

A.  Right Knee

Relevant to the Veteran's right knee disability, VA treatment 
records dated throughout the appeal period reflect complaints 
of pain.  At the Veteran's May 2002 VA examination, he 
complained of snapping and popping of his knee with changes 
in motion.  He also indicated that he had pain in the medial 
aspect of the right knee with straining actions.  Upon 
physical examination, the Veteran had flexion to 130 degrees.  
He had a minimal medial laxity, but was stable in all 
directions and, otherwise, without crepitation.  The examiner 
noted that X-rays showed mild degenerative changes.

At the Veteran's November 2003 VA examination, he had range 
of motion from zero to 90 degrees.  The examiner noted that 
he appeared to have 35 degrees loss of range of motion 
because of pain with some mild weakness and fatigue.  There 
was no evidence of incoordination.  A March 2004 X-ray 
revealed mild degenerative arthritic changes of the right 
knee.  

A January 2006 VA treatment record reflects that the Veteran 
complained of pain and swelling of the right knee.  He stated 
that it was unstable and he could not stand for long.  An X-
ray shows no evidence of fracture or dislocation.  A March 
2006 VA examination reflects complaints of pain, severe 
crepitation, give way sensation and occasionally a buckling 
sensation.  He reported flare-ups as often as every day that 
last all day or until he takes medication.  The Veteran used 
a cane, but no brace, at the examination.  Upon physical 
examination, there was mild puffiness affecting all three 
compartments.  Lachman's test was positive for deficiency of 
the anterior cruciate ligament.  On palpation, he had 
significant pain affecting the medial and lateral compartment 
of the right knee.  The patella tracked in the midline; 
however, there was pain upon compression of the 
patellofemoral joint.  McMurray's test was questionable.  The 
medial and lateral collateral ligaments were intact.  The 
pivot-shift sign was positive for subluxation of the right 
knee joint.  The Veteran's range of motion was from zero 
degrees of extension to 130 degrees of flexion with severe 
crepitation.  The repetitive action of flexion/extension of 
the right knee against strong resistance and gravity was made 
with increased pain, fatigue, weakness, and lack of 
endurance, but without a decrease in range of motion.  

A March 2007 X-ray revealed that all bones, joints, and soft 
tissues to be intact and normal.  At the November 2007 VA 
examination, the Veteran used a walker and had an ace 
supportive wrap on his right knee.  He had pain, stiffness, 
and weakness.  The Veteran reported that his right knee was 
giving way, but denied instability and episodes of 
dislocation, subluxation, or locking.  Upon physical 
examination, there was no grinding or instability.  The 
examiner noted that there was no objective evidence of 
instability on examination.  The Veteran had flexion from 
zero to 105 degrees with pain beginning at 90 degrees.  He 
had extension to zero degrees with pain beginning at -5 
degrees.  There was no additional loss of motion on 
repetitive use.  There was crepitus, tenderness, painful 
movement, and guarding of movement.  There were clicks and 
snaps.  No patellar, meniscus, or other knee abnormality. 

A January 2008 record from Dr. Waters shows that the Veteran 
wore an elastic knee support on the right knee.  Examination 
of the right knee revealed no visible swelling, tenderness, 
or deformity.  McMurray's test was negative and ligaments 
were stable.  A March 2008 record shows complaints of chronic 
instability of the right knee.  He also indicated that he had 
frequent episodes of the right knee suddenly giving way 
unless he used his walker.  Upon examination, Lachman and 
drawer tests were positive.  He had a negative pivot-shift 
test, although he guarded.  Collateral ligaments were stable 
and there was mild medial joint line tenderness.  There was 
no effusion or crepitation.  The assessment was anterior 
cruciate ligament insufficiency of the right knee.

At the December 2008 VA examination, it was noted that the 
Veteran had a right knee arthroscopy in November 2008.  He 
reported symptoms of deformity, pain, stiffness, weakness, 
decreased speed of joint motion, repeated effusion, redness, 
swelling, and tenderness.  He was noted to use a cane and a 
walker.  Findings revealed edema, tenderness, and weakness 
without crepitation, clicks, or snaps.  The Veteran also 
denied instability, incoordination, and episodes of 
dislocation, subluxation, and locking.  Upon range of motion 
testing, there was objective evidence of pain with active and 
repetitive motion, but no additional limitation of motion 
after three repetitions.  He had flexion from zero to 110 
degrees.  Right knee extension was noted to be normal (zero 
degrees).  No pain, fatigue, weakness or incoordination was 
noted with the exception of pain with flexion from 90 to 110 
degrees. Findings revealed no grinding, instability, or 
patellar or meniscus abnormality. 

Arthritis of the Right Knee

The Veteran's arthritis of the right knee is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260.  The Veteran contends 
that he is entitled to an increased rating because such 
disability is getting worse.  Therefore, he argues that a 
rating in excess of 10 percent is warranted for his arthritis 
of the right knee.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that traumatic arthritis under 
Diagnostic Code 5010 is the service-connected disorder and 
that limitation of flexion under Diagnostic Code 5260 is a 
residual condition.  

Diagnostic Code 5010 provides that traumatic arthritis be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Additionally, Diagnostic Code 5003 provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  

The Veteran's arthritis of the right knee is manifested by X-
ray evidence of degenerative arthritic changes; flexion 
limited to no more than 90 degrees; extension to zero degrees 
with pain beginning at -5 degrees; and, painful movement, 
guarding, tenderness, crepitation, fatigue, weakness, and 
lack of endurance.  As the Veteran's arthritis of the right 
knee does not result in compensable loss of flexion or 
extension, he has been assigned a 10 percent evaluation based 
on the presence of arthritis and painful, limited motion.  

As indicated previously, the Veteran's arthritis of the right 
knee has been evaluated, in part, under Diagnostic Code 5260.  
Under such Diagnostic Code, a higher evaluation of 20 percent 
is not warranted unless flexion is limited to 30 degrees.  As 
there is no evidence that the Veteran experiences this level 
of limitation of flexion as such is limited, at most, to 90 
degrees, even when taking into account his additional 
symptoms of painful movement, guarding, tenderness, 
crepitation, fatigue, weakness, and lack of endurance, he is 
not entitled to an increased rating under Diagnostic Code 
5260.  See DeLuca, supra.

The Board notes that VAOPGCPREC 9-04 provides that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  As such, 
the Board has considered whether the Veteran is entitled to a 
separate or higher rating under Diagnostic Code 5261 
pertinent to limitation of extension.  However, the Board 
finds that the Veteran does not meet such criteria.  
Specifically, under such Diagnostic Code, extension must be 
limited to, at least, 10 degrees in order to warrant a 
compensable evaluation.  Upon a review of the evidence, the 
Board finds that the Veteran's right knee arthritis is 
manifested by extension to zero degrees with pain beginning 
at -5 degrees.  See DeLuca, supra.  As such, the evidence 
does not support a higher or separate rating under Diagnostic 
Code 5261.  

As will be discussed in the succeeding section, the Veteran 
has already been assigned a separate 10 percent rating under 
Diagnostic Code 5257 for his right knee instability pursuant 
to VAOPGCPREC 9-98.  The propriety of this assigned rating 
will be examined in the next section.

Instability of the Right Knee

The Veteran's instability of the right knee is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257.  The Veteran contends 
that he is entitled to an increased rating because such 
disability is getting worse.  Therefore, he argues that a 
rating in excess of 10 percent is warranted for his 
instability of the right knee.

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that recurrent subluxation or 
lateral instability under Diagnostic Code 5257 is a residual 
condition.  See 38 C.F.R. § 4.27.

The Board finds that the Veteran's instability of the right 
knee is manifested by subjective complaints of giving way and 
buckling with anterior cruciate ligament insufficiency, 
resulting in no more than slight subluxation.  In order to 
warrant a higher evaluation under Diagnostic Code 5257, there 
must be at least moderate recurrent subluxation or lateral 
instability.  In the absence of moderate impairment, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent for his right knee instability under 
such Diagnostic Code.  

In this regard, while the Veteran had been diagnosed with 
anterior cruciate ligament insufficiency of the right knee in 
March 2006 and January 2008, there is no evidence that such 
results in more than slight impairment.  Specifically, the 
medial and lateral collateral ligaments have been noted to be 
intact in March 2006 and January 2008 and, in November 2008, 
the Veteran had a right knee arthroscopy  in order to repair 
his anterior cruciate ligament.  Additionally, in May 2002, 
he was noted to only have minimal medial laxity and was 
stable in all directions.  Also, at the November 2007 VA 
examination, the Veteran denied instability and episodes of 
dislocation, subluxation, or locking.  Upon physical 
examination, there was no grinding or instability.  The 
examiner noted that there was no objective evidence of 
instability on examination.  Additionally, at the Veteran's 
most recent VA examination in December 2008, which was 
conducted after he underwent arthroscopic surgery to repair 
his anterior cruciate ligament, he denied instability, 
incoordination, and episodes of dislocation, subluxation, and 
locking.  Findings revealed no grinding, instability, or 
patellar or meniscus abnormality.  Therefore, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
5257 for right knee instability is not warranted. 

Consideration of Additional Diagnostic Codes

The record reflects that the Veteran is status post-
meniscectomy of the right knee in 1996.  Additionally, a July 
2008 treatment note from Dr. Waters reflects that the 
Veteran's MRI scan suggested a torn medial meniscus.  As 
such, the Board has considered whether the Veteran is 
entitled to a higher or separate rating for his right knee 
under Diagnostic Codes relevant to removal or dislocation of 
semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for the 
assignment of a maximum 10 percent rating based on 
symptomatic removal of the semilunar cartilage.  The Board 
acknowledges the Veteran's right knee to be symptomatic; 
however, such symptoms of painful, limited motion are 
included in his current 10 percent rating assigned under 
Diagnostic Code 5010-5260 and his symptom of slight 
subluxation is contemplated by his separate 10 percent rating 
under Diagnostic Code 5010-5257.  Moreover, pursuant to 
VAOPGCPREC 9-98, limitation of motion is contemplated in 
Diagnostic Code 5259, pertinent to the removal of the 
semilunar cartilage or meniscus.  The opinion finds that such 
removal may resolve restriction of movement caused by tears 
and displacements of the menisci; however, the procedure may 
result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion.  Therefore, the opinion 
states that limitation of motion is a relevant consideration 
under Diagnostic Code 5259.  As such, to assign a separate 10 
percent rating under Diagnostic Code 5259 would thus doubly 
compensate the Veteran for the same symptoms already 
considered and violate the rule against pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.

The Rating Schedule also provides that dislocation of 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
Board observes that the Veteran is status post-meniscectomy; 
however, a July 2008 MRI suggested a torn medial meniscus.  
Even so, the evidence fails to show frequent episodes of 
locking, pain, and effusion into the joint.  Specifically, 
the Veteran has consistently denied episodes of dislocation, 
subluxation, and locking and objective findings have not 
revealed grinding, instability, or patellar or meniscus 
abnormality.  Therefore, the Board finds that the Veteran is 
not entitled to a higher or separate rating under Diagnostic 
Code 5258.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia or fibula, or genu 
recurvatum, the Veteran is not entitled to an increased or 
separate rating under Diagnostic Codes 5256, 5262, or 5263, 
respectively.  

B.  Left Knee

The Veteran's arthritis of the left knee is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The Veteran contends that he 
is entitled to an increased rating because such disability is 
getting worse.  Therefore, he argues that a rating in excess 
of 10 percent is warranted for his arthritis of the left 
knee.

However, for the reasons discussed below, the Board finds 
that the Veteran is not entitled to a rating in excess of 10 
percent for his left knee disability.  Specifically, the 
Board finds that the Veteran's left knee arthritis is 
manifested by X-ray evidence of degenerative changes, range 
of motion from zero to 95 degrees, and subjective complaints 
of giving way, pain, stiffness, weakness, decreased speed of 
joint motion, redness, and tenderness, without evidence of 
instability or subluxation, ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum.  As the Veteran's 
arthritis of the left knee does not result in compensable 
loss of flexion or extension, he has been assigned a 10 
percent evaluation based on the presence of arthritis and 
painful, limited motion.  

VA treatment records dated throughout the appeal period 
reflect complaints of pain.  At the Veteran's May 2002 VA 
examination, he complained of snapping and popping of his 
knee with changes in motion.  He also indicated that he had 
pain in the lateral aspect of his left knee with straining 
actions.  Upon physical examination, the Veteran had flexion 
to 130 degrees.  He had a minimal medial laxity, but was 
stable in all directions and, otherwise, without crepitation.  
The examiner noted that X-rays showed mild degenerative 
changes.  At the November 2003 VA examination, the Veteran 
complained of swelling.  Upon physical examination, he had 
range of motion from zero to 95 degrees.  The examiner noted 
that he appeared to have 30 degrees loss of range of motion 
because of pain without weakness, fatigue, or incoordination.  

At the Veteran's December 2008 VA examination, the Veteran 
complained of giving way, pain, stiffness, weakness, 
decreased speed of joint motion, redness, and tenderness.  He 
denied instability, incoordination, effusion, and episodes of 
dislocation, subluxation, and locking.  Findings revealed 
crepitus and tenderness without grinding, instability, or 
patellar or meniscus abnormality.  Upon range of motion 
testing, there was no objective evidence of pain with action 
motion.  He had flexion from zero to 125 degrees.  Left knee 
extension was noted to be normal (zero degrees).  

The Veteran's arthritis of the left knee has been evaluated 
under Diagnostic Code 5010, which, as indicated previously, 
provides that traumatic arthritis is evaluated under 
Diagnostic Code 5003, which, in turn, indicates that 
arthritis should be rated based on limitation of motion.  As 
such, the Board has considered whether the Veteran is 
entitled to a higher rating under Diagnostic Codes 5260 and 
5261.

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  However, the evidence shows that the 
Veteran has flexion to 95 degrees.  Moreover, while the 
Veteran of giving way, pain, stiffness, weakness, decreased 
speed of joint motion, redness, and tenderness, there did not 
appear to be any additional impairment in regard to range of 
motion of his left knee.  See DeLuca, supra.  As such, the 
Veteran does not meet the criteria for a higher evaluation 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record fails to demonstrate any 
limitation of extension, as range of motion testing revealed 
extension to zero degrees.  As indicated in the preceding 
paragraph, while the Veteran experienced of giving way, pain, 
stiffness, weakness, decreased speed of joint motion, 
redness, and tenderness, there did not appear to be any 
additional impairment in regard to range of motion of his 
left knee.  See DeLuca, supra.  As such, the Veteran does not 
meet the criteria for a higher evaluation under Diagnostic 
Code 5261.  Additionally, as the Veteran is not entitled to 
separate ratings under Diagnostic Codes 5260 or 5261, 
VAOPGCPREC 9-04 is not applicable.  

The Board has further considered whether the Veteran is 
entitled to a higher or separate rating under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while 
the evidence reflects subjective complaints of giving way 
and, in May 2002, the Veteran had a minimal medial laxity, 
but was stable in all directions; the preponderance of the 
evidence shows that the Veteran's left knee is stable.  
Specifically, upon examination in May 2002, his knee was 
stable in all directions and, in December 2008, the Veteran 
denied instability, incoordination, effusion, and episodes of 
dislocation, subluxation, and locking.  Furthermore, 
objective findings revealed crepitus and tenderness without 
grinding, instability, or patellar or meniscus abnormality.  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate rating under Diagnostic Code 5257.

Moreover, as the evidence of record fails to demonstrate 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum, the Veteran is not entitled to a rating in 
excess of 10 percent, or a separate evaluation, under 
Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, 
respectively.  

C.  Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
bilateral knee disabilities; however, the Board finds that 
his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged 
that his bilateral knee disabilities interfere with his 
employability.  However, the Board finds no evidence that the 
Veteran's service-connected bilateral knee disabilities 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the Veteran's service-connected 
bilateral knee disabilities, either singularly or jointly, do 
not result in a marked functional impairment in any way or to 
a degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his bilateral knee disabilities.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claim

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested a right hip 
disorder during service, within one year of service, or that 
such disorders are otherwise related to service on a direct 
or presumptive basis.  In this regard, the Veteran's service 
treatment records are negative for complaints, treatment, or 
diagnoses of a right hip disorder.  Additionally, there is no 
evidence that the Veteran manifested right hip arthritis 
within the year following his service separation.  Rather, in 
documents of record, the Veteran has claimed that he 
currently has a right hip disorder, namely arthritis, as a 
result of his service-connected disabilities of the right 
knee, left knee, and left hip.  See Robinson v. Shinseki, 557 
F.3d 1355, 1361 (2008) (claims which have no support in the 
record need not be considered by the Board as the Board is 
not obligated to consider "all possible" substantive 
theories of recovery.  Where a fully developed record is 
presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the 
Board to address or consider such a theory).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record clearly shows that the Veteran has a 
current diagnosis of a right hip disorder.  Specifically, VA 
treatment records reflects that the Veteran had mild 
degenerative arthritic changes in the right hip by X-ray in 
October 2003 and March 2004.  A February 2007 X-ray conducted 
at a VA examination revealed avascular necrosis of the right 
hip.  At the November 2007 VA examination, the Veteran was 
diagnosed with severe degenerative changes of the right hip 
per March 2007 X-rays.  Additionally, private treatment 
records reflect that the Veteran underwent a right hip 
replacement in July 2008.

Therefore, the remaining issue is whether the Veteran's right 
hip disorder is secondary to, i.e., was caused or aggravated 
by, his service-connected disabilities of the right knee, 
left knee, and left hip.  In this regard, there are two 
conflicting medical opinions of record.  In November 2007, 
the VA examiner opined that the Veteran's right hip condition 
was less likely as not caused by his service-connected 
disabilities of left hip arthritis and bilateral knee 
arthritis.  In support of his opinion, the VA examiner stated 
that there was no objective evidence to support the claim 
that the service-connected disabilities caused the right hip 
degenerative joint disease.  He further indicated that there 
was no objective evidence to support a relationship between 
the Veteran's right hip arthritis and his other service-
connected disabilities and there was no objective evidence of 
aggravation.  In contrast, the Veteran's private physician, 
Dr. Waters indicated in a September 2008 treatment record 
that the Veteran inquired as to whether his right knee and 
right hip symptoms could have been caused by favoring them 
when he was having left hip problems.  Dr. Waters stated that 
it was certainly possible that adding additional stress to 
his right, unstable knee and his right hip in the past would 
have exacerbated or contributed to the progression of 
arthritis in his right hip.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board notes that both the November 2007 VA examiner and 
Dr. Waters have physically examined the Veteran and offered a 
rationale in support of their opinions.  Additionally, both 
the VA examiner and Dr. Waters are competent to provide an 
opinion on such medical matters.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Cox v. Nicholson, 20 Vet. App. 563, 568-
69 (2007).  In this regard, the Board observes that the 
November 2007 VA examiner is an advanced registered nurse 
practitioner.  The Court has determined that there is no 
legal requirement that an examiner in fact be a physician.  
See Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments).  Moreover, the Court has recently 
held that "a nurse practitioner . . . having completed 
medical education and training, fits squarely into the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions."  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Additionally, the 
November 2007 VA examination report was signed by a 
physician. 

Despite the above, the Board accords greater probative weight 
to the November 2007 VA examiner's opinion because Dr. 
Waters's opinion is couched in speculative terms.  
Specifically, he states that "it was certainly possible that 
adding additional stress to [the Veteran's] right, unstable 
knee and his right hip in the past would have exacerbated or 
contributed to the progression of arthritis in his right 
hip."  (Emphasis added).  Medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  38 
C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (a generic statement about the 
possibility of a link is too general and inconclusive); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that 
the appellant was "possibly" suffering from schizophrenia 
was deemed speculative).  Therefore, as Dr. Waters's opinion 
is speculative in nature, the Board accords it little 
probative weight. 

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his right hip disorder is related to 
his service-connected disabilities of the right knee, left 
knee, and left hip.  While the Veteran is competent to 
testify as to observable symptomatology of an injury or 
illness, he is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, to the extent that the Veteran offered his own lay 
opinion regarding the medical etiology of his right hip 
disorder, the Board accords no probative weight to such 
statement.   







The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right hip disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

A rating in excess of 10 percent for arthritis of the right 
knee is denied.

A rating in excess of 10 percent for instability of the right 
knee is denied.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

Service connection for a right hip disorder, claimed as 
secondary to service-connected disabilities of the right 
knee, left knee, and left hip, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


